Case 1:20-cr-00015-PKC Document 20-1 Filed 01/21/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA : 1:20-CR-0015-PKC
Plaintiff, :
Vv. AFFIDAVIT FOR
ADMISSION
: PRO HAC VICE OF
VIRGIL GRIFFITH, KERI CURTIS AXEL
Defendant.

 

I, Keri Curtis Axel, pursuant to Local Rule 1.3. of the Southern and Eastern Districts of
New York, hereby declare:

1. I am an attorney licensed to practice in the State of California. I am a member
in good standing of the Bars of every jurisdiction to which I have been admitted to practice.
A Certificate of Good Standing from the Supreme Court of California is attached.

2. T have not ever been convicted of a felony and have never been censured,
suspended, disbarred or denied admission or readmission by any court.

3. There are no disciplinary proceedings pending against me as a member of bar
of any jurisdiction to which I have been admitted to practice.

4. Tam familiar with the Local Rules of the United States District Court for the
Southern District of New York.

///
///

///
Case 1:20-cr-00015-PKC Document 20-1 Filed 01/21/20 Page 2 of 3

5. I hereby respectfully petition this Court to admit me pro hac vice to the Bar of
this Court for the purpose of representing defendant Virgil Griffith in the above-entitled

criminal action.

Dated: January 21, 2020 Respectfully Submitted,

aNye:

——s

Keri Curtis Axel

Baker Marquart LLP

777 S. Figueroa Street, Suite 2850

Los Angeles, CA 90017

Tel.: (424) 652-7800/Fax: (424) 652-7850

kaxel(@bakermarquart.com

Attorney for Defendant Virgil Griffith
Case 1:20-cr-00015-PKC Document 20-1 Filed 01/21/20 Page 3 of 3

The State Bar OFFICE OF ATTORNEY REGULATION

 

 

of California & CONSUMER RESOURCES
180 Howard Street, San Francisco, CA 94105 888-800-3400 AttorneyRegulation@calbar.ca.gov

January 15, 2020

Kittie Rosales

Baker Marquart

777 S. Figueroa Street
Suite 2850

Los Angeles, CA 90017

Re: State Bar Number 186847 — Keri Curtis Axel
Keri Curtis Axel

To Whom it May Concern:

In response to your recent request, enclosed please find the certificate(s) of standing for
the above-referenced individual.

Should you need further information, please do not hesitate to contact 1-888-800-3400
or AttorneyRegulation @calbar.ca.gov,

Sincerely,

Alex Calderon

Attorney Regulation & Consumer Resources
The State Bar of California

Enclosure(s):

1 Standard

Delivery Method: UPS Domestic.
PH: 4246527800
